    Case 1:17-cv-03578-DLC-SLC Document 96 Filed 12/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 NASDI LLC,                              :            17cv3578 (DLC)
                          Plaintiff,     :
                                         :                 ORDER
                -v-                      :
                                         :
 SKANSKA KOCH INC. KIEWIT INFRASTRUCTURE :
 CO. (JV) d/b/a SKANSKA KIEWIT JV,       :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On December 4, 2020, plaintiff/counterclaim-defendant

NASDI LLC (“NASDI”) gave notice that an involuntary bankruptcy

petition had been filed against it in the U.S. District Court

for the District of Massachusetts on November 5, 2020.

Pursuant to 11 U.S.C. §362(a)(1), this petition has the effect

of staying any action “to recover a claim against the debtor

that arose before the commencement of the case under this

title.”   Because defendant/counterclaim-plaintiff Skanska Koch

Inc. Kiewit Infrastructure Co. (JV) asserts counterclaims

against NASDI that arose prior to the commencement of the

bankruptcy proceedings, this action must be stayed.

Accordingly, it is hereby

     ORDERED that all proceedings in this case are stayed

pending the disposition of the bankruptcy proceeding.
    Case 1:17-cv-03578-DLC-SLC Document 96 Filed 12/07/20 Page 2 of 2



     IT IS FURTHER ORDERED that the parties shall submit a

status letter by March 30, 2021.

     SO ORDERED:

Dated:    New York, New York
          December 7, 2020


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                    2
